DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cook (US 3,659,352).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Cook, because each of the claimed features are shown on the face of that reference, as follows:
a lumber drying kiln (see title, abstract, and refer to column 2 line 52 for further clarification), comprising: 
a plurality of fan assemblies 45, 37, 57, 65, 24 each comprising a fan driven by a fan motor 40, 39, 59, 66; 
wherein a first fan assembly is located on a first side wall 12 of the kiln and a second fan assembly is located on a second side wall 11 of the kiln that is opposite the first side wall.  Cook also discloses the claim 2 feature wherein the kiln defines an interior drying chamber, and wherein the fan of the first fan assembly is operable to push air through the drying chamber while the fan of the second fan assembly is operable to pull air through the drying chamber (please refer to the air flow arrows on the face of the Cook reference, especially in the upper left corner of that figure), the claim 3 feature wherein the fan of the first fan assembly and the fan of the second fan assembly are each reversible, and wherein the fan of the first fan assembly is operable to pull air through the drying chamber while the fan of the second fan assembly is operable to push air through the drying chamber (please refer to the air flow arrows on the face of the Cook reference, especially with the flow arrows near reference characters 31, 32) the claim 4 feature of a plurality of vent assemblies, and wherein a first vent assembly is disposed on the first side wall of the kiln and a second vent assembly is disposed on the second side wall of the kiln (please refer to the air flow arrows on the face of the Cook reference at reference characters 31, 32 and inherently at reference characters 51, 52, which necessarily follows that air flows like the opposite flow arrows), the claim 5 feature wherein the first vent assembly is operable to exhaust air from inside the drying chamber while the second vent assembly is operable to intake air from the outside ambient atmosphere into the drying chamber (please refer to the air flow arrows on the face of the Cook reference at reference characters 31, 32 and inherently at reference characters 51, 52, which necessarily follows that air flows like the opposite flow arrows for the claimed exhaust and intake), the claim 6 feature of a heat generating system having a heat exchanger disposed within the drying chamber for supplying heated air to the drying chamber of the kiln (please refer to the face of the Cook reference at reference characters 25), the claim 7 feature of at least a first vent assembly operable to exhaust moisture-laden air from the drying chamber before the moisture-laden air passes the heat exchanger of the heat generating system (please refer to the air flow arrows on the face of the Cook reference at reference character 32), and the claim 11 feature wherein the first fan assembly is disposed within a first enclosure that is in air circulation communication with the drying chamber and the second fan assembly is disposed within a second enclosure that is in air circulation communication with the drying chamber (please refer to the air flow arrows on the face of the Cook reference at reference characters 31, 32 and inherently at reference characters 51, 52, which necessarily follows that air flows like the opposite flow arrows).

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Culp et al. (US 6,219,937).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Culp as teaching:
a method for seasoning and conditioning wood (see title and abstract), comprising: 
providing a kiln defining an interior drying chamber (expressly disclosed at column 5 lines 36-46); 
disposing the wood within the drying chamber (expressly disclosed at column 5 lines 47-64); 
providing a plurality of fan assemblies operable for circulating air through the drying chamber (expressly disclosed at column 22 lines 22-47 and expressly shown in figure 2); and 
operating at least one of the fan assemblies disposed on a first side wall of the kiln to pull the air through the wood in the drying chamber while operating at least another one of the fan assemblies disposed on a second side wall of the kiln opposite the first side wall to push the air through the wood in the drying chamber (expressly disclosed at column 29 lines 1-39).  Culp also discloses the claim 18 feature wherein each of the fan assemblies is reversible to change the direction of the air circulating through the drying chamber (expressly shown in figures 1, 4), the claim 19 feature of providing a plurality of vent assemblies; and operating at least one of the vent assemblies to exhaust air from within the drying chamber while operating at least another one of the vent assemblies to intake air from the outside ambient atmosphere into the drying chamber (expressly shown in figures 1, 2), and the claim 20 feature wherein each of the fan assemblies comprises a fan, a fan motor, a drive shaft disposed between the fan and the fan motor, and an interior compartment that isolates the fan motor from the circulating air within the drying chamber (inherently shown in figures 3, 4 where a motor necessarily follows to be associated with a fan).

Claim Rejections - 35 USC § 103
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Little (US 5,325,604).  Cook discloses the claimed invention, as rejected above, except for the recited humidifying system.  Little, another lumber drying kiln, discloses that feature at column 3 line 61 through column 4 line 7.  It would have been obvious to one skilled in the art to combine the teachings of Cook with the teachings of Little for the purpose of humidifying air in lumber drying devices to prevent warping and brittleness.  Furthermore, Cook discloses the claimed invention except for the non-power feature.  It would have been an obvious matter of design choice to recite a non-powered device since the teachings of Cook would perform the invention as claimed regardless of power or non power and applicant has not claimed or specified the criticality of that feature as being necessary for patentability.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ball Jr. et al. (US RE 48,227) in view of Cook.  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Ball as teaching:
a kiln for conditioning and seasoning wood (see title and abstract), the kiln comprising: 
a front wall 108, a rear wall 112 opposite the front wall, a first side wall 144, a second side wall 148 opposite the first side wall, a floor and a roof opposite the floor, at least the front wall having an opening for receiving wood disposed within an interior drying chamber of the kiln (expressly shown in figures 4, 5); and 
a plurality of fan assemblies 1200, each fan assembly comprising a fan driven by a fan motor (inherently shown in figures 6, 8 because fans are necessarily driven by a motor in kiln devices); 
wherein at least one of the fan assemblies operates to pull air through the wood disposed within the drying chamber and at least another one of the fan assemblies operates to push air through the wood disposed within the drying chamber (expressly shown in figures 6, 8).  Ball also discloses the claim 13 feature of a plurality of vent assemblies and wherein at least one of the vent assemblies operates to exhaust air from within the drying chamber and at least another one of the vent assemblies operates to intake air from the outside ambient atmosphere into the drying chamber (expressly shown in figure 5), the claim 14 feature wherein the at least one of the fan assemblies and the at least another one of the fan assemblies are each disposed within a modular enclosure that is in air circulation communication with the drying chamber (expressly shown in figure 4), the claim 15 feature wherein the fan assemblies comprise an interior compartment that isolates the fan motor from the air within the drying chamber (expressly shown in figure 1), the claim 16 feature of a heat generating system having a heat exchanged disposed within the drying chamber for supplying heated air to the drying chamber, and wherein the at least one of the vent assemblies exhausts moisture-laden air after passing through the wood within the drying chamber and before passing through the heat exchanger (expressly disclosed at column 2 lines 24-40).  Ball discloses the claimed invention, as rejected above, except for the newly amended features of first and second fan assemblies along with first and second side wall positions.  Cook, another lumber drying kiln, discloses those features as discussed in the first anticipatory rejection above.  It would have been obvious to one skilled in the art to combine the teachings of Cook with the teachings of Ball for the purpose of exhausting and intaking of air in lumber drying devices to prevent warping and brittleness.  

Response to Arguments
Applicant's arguments filed October 27, 2022 have been fully considered but they are not persuasive. 
Cook anticipation
In order to determine patentability of applicant’s claimed invention, examiner is required to give a reasonably broad claim interpretation or claim construction in light of the accompanying specification.  Applicant argues that Cook fan assemblies do not teach the first and second fan assemblies located on first and second side wall.  However, under a reasonably broad claim construction, the face of that reference clearly shows a push and pull of air on either side of that disclosed lumber kiln.  Applicant has not given a structural or functional difference between the claimed first and second fans/side walls or argued push/pull such that the claimed invention is patentable over the prior art.  Since the rejection of claim 1 is maintained, so are the rejections of claims 2-7 and 11.

Ball anticipation
The Ball anticipation rejection is withdrawn, however claims 12-16 are obvious over Ball in view of Cook as rejected above.

Culp anticipation
Applicant argues that independent claim 17 requires one fan disposed on a first side wall to pull air while operating another fan disposed on a second side wall to push air through wood in a drying chamber.  As rejected above Culp expressly disclosed a recirculating flow path such that fans 20, 178 provide a counter clockwise and clockwise flow path with is the same as the claimed pull/push feature claimed.  As expressly shown in figures 1 and 2 of that reference, the fans extended from one side wall to another.  As above, applicant has not given a structural or functional difference between the claimed first and second fans/side walls or argued push/pull such that the claimed invention is patentable over the prior art.  Since the rejection of claim 17 is maintained, so are the rejections of claims 18-20.

Obviousness rejections
Since the anticipation rejections are maintained, so are the obviousness rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant’s arguments with respect to claims 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753